PER CURIAM.
The defendant filed a Motion to Hear and Rule alleging that the trial court had not ruled on his motion for rehearing of the denial of his motion for post-conviction relief. The trial court denied the motion on the ground that the motion was not pending before the court. The defendant appeals from the denial of this motion. We treat the defendant’s motion as a petition for writ of mandamus because he seeks to compel the trial court to rule on his motion for rehearing. We deny the petition at this time.
The Criminal Justice Information System Docket indicates that the defendant filed a motion for post-conviction relief on May 31, 2000. However, the motion and the ruling on the motion cannot be located in the court file. The court file did show, however, that the defendant filed a motion for rehearing of the denial of the motion for post-conviction relief on July 26, 2000. The motion for rehearing asserts that the trial court denied the defendant’s motion for post-conviction relief on July 13, 2000.
We deny the petition for writ of mandamus and direct the defendant to file a copy of his motion for post-conviction relief and order denying the motion in order to allow the trial court to rule on his motion for rehearing. We are confident that the trial court will rule on the defendant’s motion for rehearing within 30 days of the date of filing.
Petition denied.